DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 10 and 20 disclose that “the temperature drop is defined by a drop rate in temperature that exceeds an ideal temperature cool down rate for the part as expressed by 
(i+1) – Ti)/[Symbol font/0x44]t > STD, then the additive manufacturing process is aborted,
where T is a preconditioned temperature signal being a baseline signal where upward temperature spikes from melting spots are removed and downward temperature spikes for rest periods are removed, [Symbol font/0x44]t is amount of time between temperature measurements, i is a measurement point in time, and STD is a threshold determined by a geometry of the part”.  Although, the current specification discloses the sensors are used to determine temperatures at desired location(s) over different time period, the specification fails to disclose the temperature drop rate relative to a threshold determined by a geometry of the part. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 20 disclose the phrase: “STD is a threshold determined by a geometry of the part.” It is unclear what is that threshold and how a geometry of the part could determine the STD.  It is also unclear how the change in temperature over a time period, which is a temperature drop rate, is comparable with “a threshold determined by a geometry of the part”.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-21 are again rejected under 35 U.S.C. 103 as being unpatentable over Naware (2016/0096326) in view of Brezoczky et al. (2018/0111319).
Claim interpretation: functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited functions, and “programmable” claim language required only that the apparatus could be programmed to perform the claimed functionality.  Please see MPEP §2112 and § 2114 [R-07.2015].  Therefore, functional limitations – such as how thermocouple readers, a determination device, a temperature drop rate determination, etc. is programmed to perform a function – have little or no patentable weight in determine patentability of apparatus claims 1-18 and 20-21.
Naware discloses a build plate for use in an additive manufacturing process, wherein the build plate 10 has an upper surface 20 to which a material deposited from a print head 12 is built into an article 14, wherein the built plate 10 includes a multiple numbers of modular elements 30, which consists of contact plate 32, temperature control module 34 and an insulating plate 36; wherein each temperature control modules 34 includes heating/cooling mechanisms 38 and temperature sensors 40.  Each of the temperature control modules 34 is in communication with and is controlled by a controller 50 (FIG. 1), which then communicates with the respective heating elements 38 to increase the heating of those modular elements 30 of the build plate 10 to 
The newly added limitation describes the temperature drop and a temperature drop rate, the combination of the temperature sensors 40 and the temperature control modules 34 are capable to measure the temperatures of a desired target and calculated the change in temperatures over multiple time periods.   
In regarding claims 1, 9-10, and 20-21, Naware also discloses that the apparatus structures further comprises temperature sensors 40, connected to a temperature control modulus 34 and the controller 50, which process all of the variables, inputs and parameters to determine the appropriate temperature in each module 34 based on the variables, inputs and parameters, which in turn determines the appropriate heating or cooling of the contact plates 32 [0033] to prevent delamination or distortion of the part being built [0039].  Naware further recognizes that the temperature and the temperature distribution across the build plate and across the forming part are selectively controlled in order to reduce or eliminate the curling, warping, delamination, or distortion of the part being built [0039].
However, Naware fails to disclose the controller halt the additive manufacturing process in real-time based on the temperature reading from the sensors.
 Brezoczky et al. discloses three-dimensional (3D) printing systems, apparatuses, methods and non-transitory computer readable media for the production of at least one desired 3D object, comprising a control system with a processor and a plurality of sensors such as temperature sensors [0312], wherein the processor is connected to a temperature control system [0188], [0192] and can use real time and/or historical 3D temperature printing data [0352] to 
It would have been obvious to one of ordinary skill in the art to have modified Naware with a control system that use real time printing temperature to control the printing process including initiating, pausing and/or stopping a 3D printing job during the forming process as taught by Brezoczky in order to control the printing process, and to stop the printing process as soon as deformation or product separation is detected to prevent further wasting time and material.
Regarding claims 2-3, 11-15, and 21, wherein the temperature sensors 40 are located inside respective temperature control modules 34, which are housed on the underside of the contact plate 32 and in the build plate 10, [0032].  The spaces where there temperature sensors 40 are embedded are equivalent to the grooved that are machined into the build plate because the temperature control modules 34 are positioned in different spaces inside the build plate 10.  It would have been obvious to one of ordinary skill in the art to design and select the locations within the built plate to position the temperature modules/sensors within the build plate 10, in order for the controller to properly monitor and determine the appropriate temperature in each module 34 based on the variables, inputs and parameters, which in turn determines the appropriate heating or cooling of the contact plates 32 [0033].
Regarding claims 4-8, 16-18, Naware further discloses that the temperature control modules 34, which includes the temperature sensors 40, can communicate with and are controlled by the controller 50 wirelessly or via fixed connections, such as circuit paths or wires [0033].  It is within the scope of one of ordinary skill in the art to design proper circuit paths . 

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
The applicant argued that the prior art fails to disclose the temperature drop rate is determined as a function of a changing temperature over a time period compared with a threshold determined by a geometry of the part.  However, because the claims are apparatus claims, how and/or when to determine a temperature change are functional limitations, which does not differentiate the claimed apparatus over the prior art apparatus.  The current claims have not disclose any apparatus structures that are different than those disclosed by Naware, which already comprises temperature sensors 40, connected to a temperature control modulus 34 and the controller 50, which process all of the variables, inputs and parameters to determine the appropriate temperature in each module 34 based on the variables, inputs and parameters, which in turn determines the appropriate heating or cooling of the contact plates 32 [0033].
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim limitations which are directed to the controller are given patentability weight to the extent which effects the structure of the claimed apparatus.  For example, if a prior art controller is capable of performing the claimed limitations without further programming, then the prior art controller reads on the claimed In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971);  "[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art" . In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743